 


111 HR 273 IH: To amend the Internal Revenue Code of 1986 to modify the treatment of qualified restaurant property as 15-year property for purposes of the depreciation deduction.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 273 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Meek of Florida (for himself, Mr. Tiberi, Ms. Berkley, and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the treatment of qualified restaurant property as 15-year property for purposes of the depreciation deduction. 
 
 
1.Modification of treatment of qualified restaurant property as 15-year property for purposes of depreciation deduction 
(a)Treatment made permanentClause (v) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 (defining 15-year property) is amended by striking placed in service before January 1, 2010. 
(b)Treatment To include new constructionParagraph (7) of section 168(e) of such Code (relating to classification of property) is amended to read as follows: 
 
(7)Qualified restaurant propertyThe term qualified restaurant property means any section 1250 property which is a building or an improvement to a building if more than 50 percent of the building’s square footage is devoted to preparation of, and seating for on-premises consumption of, prepared meals.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
